Citation Nr: 1539482	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of fracture of the left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran presented testimony before a Veterans Law Judge at the RO.  A transcript of the hearing is in the claims file.  In a March 2012 letter, the Veteran and his representative were notified by the Board that the Veterans Law Judge who conducted the November 2010 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  The Board thereafter received a response from the Veteran in March 2012, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., 'Travel Board hearing').  The Board then remanded this claim in April 2012 for the Veteran to be scheduled for a Travel Board hearing.  However, in July 2012 correspondence, the Veteran requested that his hearing before a member of the Board of Veterans' Appeals be canceled and his record forwarded to the Board for a decision to be made based on the evidence of record.  Accordingly, his request for another hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2014).

In February 2011, September 2011, and December 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

A back disorder is not proximately due to or the result of a service-connected disability, including aggravation by a service-connected disability.
CONCLUSION OF LAW

A back disorder was not caused or aggravated by the Veteran's service-connected left femur disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A September 2007 letter provided notice of the evidence required to substantiate the claim for service connection for a back disorder and informed the Veteran of his and VA's respective duties for obtaining evidence.  The September 2007 letter also provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records and pertinent post-service VA and private treatment records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations in January 2008, March 2011, November 2011, and January 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's most recent January 2014 VA examination is adequate for rating purposes.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The VA opinion was adequate, as the examiner considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the claim was remanded to the AOJ most recently in December 2013 for additional evidentiary development including obtaining a new medical examination and opinion.  The AOJ obtained an additional opinion dated in January 2014, and readjudicated the claim in a January 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some discussion of the Veteran's November 2010 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding his claim for service connection.

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis
	
	A.  Laws and Regulations

The Veteran claims entitlement to service connection for a lumbar spine disability secondary to his service-connected residuals of a left femur fracture.  He asserts that his current lumbar spine disability was either caused or aggravated by his service-connected disability.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a preexisting condition - meaning for a chronic (permanent) worsening of the condition above and beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection on a direct basis, there must be proof of: (1) the existence of the claimed disability, either currently or at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ('nexus') between the disability presently being claimed and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  So in the absence of proof of a present disability, there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, no matter how remote, are generally service connected unless attributable to other ('intercurrent') causes.  If a disease is noted in service but the chronicity of it is not adequately supported, or legitimately questionable, then a showing of continuity of symptomatology after separation from service is required to link current disability to service.  Consider also that entitlement to service connection based on chronicity or continuity of symptomatology pursuant to § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such 'chronic' diseases listed in 38 C.F.R. § 3.309(a) are presumed to have been incurred in or aggravated by service if manifested to a compensable degree generally within the initial post-service year.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption also is rebuttable by affirmative evidence to the contrary.  The Veteran's low back disorder has been diagnosed as degenerative disc disease (DDD) and spina bifida occulta which are not such listed chronic diseases.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Factual Background

The Veteran's service treatment records document treatment for a lumbar strain in March 1983 which was sustained as a result of a motor vehicle accident.  He received subsequent treatment a week later for low back pain and was prescribed heat for treatment.  Additionally, he fractured his left femur in service in July 1983 for which he is currently service-connected.

A VA examination report dated April 1985 noted a slight shortness of the left lower limb by a half inch as compared with the right.  The examiner noted his gait was normal and the movements of the lumbar spine and thoracic spine were normal.  

In VA progress notes dated in August and September 2007, the Veteran complained of a painful back over the past several months.  The examiner noted the back disorder was initially related to a back strain, but had continued and may be related to scoliosis.  The Veteran asserted that his back pain was related to an old service injury 20 years earlier which caused a short left leg.  The Veteran reported he never used a shoe lift to compensate for leg length discrepancy.  Gait was noted as coordinated and smooth with no misalignment, defects or deformities of joints, bones or muscles.  The August 2007 VA physician noted a diagnosis of thoracic spine degenerative joint disease and mild scoliosis with mid-back pain.  In a September 2007 VA progress note, a podiatrist noted a short left leg of approximately one half an inch.  The diagnosis was short left leg and a quarter inch lift was recommended. 

In a January 2008 letter from the Veteran's private family practitioner, that physician stated that the Veteran has a leg length discrepancy due to his service-connected leg trauma and that he has compensative scoliosis secondary to the leg length discrepancy, which has resulted in intermittent back pain.  

The Veteran was afforded a VA examination in January 2008.  The examiner diagnosed the Veteran with congenital spina bifida occulta at the L5 posterior aspect.  He stated that there was no report of scoliosis on review of radiographic imagery from August 2007.  He also stated that there was no evidence of degenerative joint disease and no evidence of higher lumbar or lower thoracic spine problems.  The examiner opined that there was no evidence to support the Veteran's claim that his back pain is due to his service-connected residuals of a fracture to the left femur.  In addition, the examiner stated that on evaluation the Veteran's left leg did not actually demonstrate any shortening.  The examiner rather reported that the left leg was a half centimeter longer than the right leg.  An August 2007 VA x-ray report showed spina bifida occulta at L5 with the rest of the spine essentially normal.

During a November 2010 Board hearing, the Veteran reported that over several years since the time he injured his left leg in service, he had had an altered gait or limp in this left leg, or on his left side.  He stated he first felt pain in his back three and a half years prior and that he sought treatment at that time.  He did not seek treatment in service or have any back pain prior to his initial treatment three to four years prior.  He complained of constant pain interfering with sleep and normal activity such as traveling and sitting for long periods of time.  

The Veteran was provided a subsequent VA examination in March 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with lumbar spine spina bifida occulta at L5 and lumbar spine degenerative disc disease and concluded that '[i]t would be only with resort to mere speculation to opine whether or not the Veteran's current claimed back condition [diagnoses omitted] is caused or aggravated to any degree by his left femur condition.'  The examiner's rationale discussed the lack of evidence or findings to support the claim, and included the following: 'Therefore, there is no current objective evidence that any of the Veteran's current spine conditions are caused or aggravated to any degree by his [service-connected] left femur condition.'

The Veteran was afforded another VA examination in November 2011.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed him with degenerative disc disease of the lumbar spine and spina bifida occulta.  The examiner concluded that the Veteran's back disabilities were less likely as not causally related to military service and were not caused or aggravated by the left femur fracture residuals.  With regard to her finding that the Veteran's back disability was not caused or aggravated by his left femur fracture residuals, the examiner noted that there is no indication of any abnormal healing or loosening or instability of the left femur fracture on examination nor on imaging for the left femur condition to exert undue stress on the lumbar spine.  Moreover, there was no objective evidence of leg length discrepancy to indicate undue stress from the left femur condition on the lumbar spine.  In addition, she noted degenerative changes of the spine are on both sides of the spine, not predominantly on the left.  The examiner further reported that there was no clinical evidence of thoracolumbar scoliosis, and inspection of the back, the spine, waist level, bottom edge of buttocks, and level of the knees revealed level and symmetric positions.  Although the examiner indicated that it was possible that the Veteran may have a mild rotary scoliosis lower in the lumbar spine which is not clinically evident on examination, if so, it would be so mild as not to be functionally significant.  Further, spina bifida occulta noted in imaging was congenital and was an incidental finding without clinical significance.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine is predominantly age related and impacted by genetics, family history, stresses of daily life, and occupation.  With regard to her finding that the Veteran's back disability is not related to his military service, the examiner noted that a review of the Veteran's service treatment records was silent for any back condition.

The Veteran underwent an additional VA examination in January 2014.  The examination report reflects the examiner reviewed the claims folder and available medical records.  The Veteran reported his back problems began in 2006 or 2007.  He had been working a physical job for 20 years by then which required him to be on his feet, bending and lifting.  The examiner provided the diagnosis of degenerative disc disease, lumbosacral spine, per imaging.  The examiner determined the present back findings were most likely age and work related and had nothing to do with military service, the service connected left femur fracture, or the congenital spina bifida occulta.  A nexus could not be made to service in any manner.  There was no evidence of a chronic back condition during service or for many years following separation.  The Veteran had one episode of low back pain following a motor vehicle accident which resolved without residuals in 1983.  Military service did not aggravate anything related to the back since there is no evidence of a chronic back condition during active duty or the next 20 years.  The examiner noted that spina bifida occulta is a congenital defect that is benign and is unrelated to the Veteran's current symptoms.  Furthermore, a systematic review of radiographic research studies found no relationship between spina bifida occulta and back pain.  Moreover, there was no clinically evident thoracolumbar scoliosis on exam today.  Inspection of the back, the spine, waist level, bottom edge of buttocks, and level of the knees revealed level and symmetric positions.  Inspection from the back when the Veteran leaned forward [Adam's forward bend test] revealed level rib cages [uneven levels of rib cages usually seen when scoliosis is present].  It was possible that the Veteran might have a mild rotary scoliosis lower in the lumbar spine which was not clinically evident on exam, but, if so, it would be so mild as not to be functionally significant.  Previous impression of scoliosis based on supine lumbosacral spine x-rays also may not be accurate because of trunk positioning on the table.  More recent studies not included in the review support the negative findings.  

The examiner considered whether his claimed back disorder is related to a claimed leg length discrepancy due to his service-connected residuals of a left femur fracture.  However, the examiner noted there was no evidence of leg length discrepancy by the last VA examiner who is a board certified physical medicine physician (she would be an expert in this area of medicine) and there was no objective evidence of leg length discrepancy on measurement during the current examination.  There was no altered gait or difference in leg lengths, thus, the femur fracture did not cause or aggravate the Veteran's current degenerative disc disease or thoracic strain.  There is no indication of any abnormal healing or loosening or instability of the left femur fracture neither on exam nor on imaging for the left femur condition to exert undue stress on the lumbar spine.  The examiner noted that it cannot be ascertained why different examiners opined different lengths of lower extremities.  In conclusion, the examiner found there is no objective evidence to connect degenerative disc disease of the lumbar spine to the well healed and anatomically well aligned [by imaging and exam] left femur fracture.  Primary degenerative disc disease of the lumbar spine is predominantly age related, impacted by genetics, family history, stresses of daily life and occupation.

	C.  Analysis

The Board finds that the preponderance of the evidence is against the claim of service connection for a lumbar spine disorder, claimed as secondary to left femur fracture residuals.  The competent medical evidence of record does not provide a medical nexus, either based upon causation or aggravation, between the Veteran's service-connected left femur fracture residuals and his current lumbar spine disorder.  In this regard, the November 2011 and January 2014 VA examinations found no nexus to his service-connected left femur disability.  

In February 2008 the Veteran's private doctor provided a statement indicating the Veteran's compensative scoliosis is secondary to the leg discrepancy resulting in intermittent back pain.  This doctor added that he had treated the Veteran since July of the previous year.  Unfortunately, however, this private doctor did not provide any supporting rationale for his favorable opinion, therefore it is of little ultimate probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

The Board recognizes the August and September 2007 VA treatment records which indicate the Veteran's has a painful back due to a short leg.  However, these records do not address etiology for the Veteran's claimed condition beyond restating the Veteran's subjective history that his symptoms are due to a leg length discrepancy.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Based on the unfavorable opinion of the January 2014 VA examiner, whose opinion was based on a review of the pertinent medical history, including the Veteran's treatment provider's supporting statement, and supported by a comprehensive explanatory rationale or explanation (and therefore more ultimate probative value than the favorable private opinion lacking supporting rationale), the Board finds that the overall weight of the evidence is against granting service connection for the spine disorder being claimed, including as secondary to the service-connected left femur disability.  

The Board has considered the Veteran's lay statements, in which he asserts that his spine disorder is related to his left leg disability.  The determination of whether such a relationship exists is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to describe his spine symptoms.  The Veteran is not competent to establish a matter that requires medical knowledge, such as an etiological relationship between his claimed disability and his left femur fracture residuals.

For the reasons set forth above, the Board finds that is no competent and credible medical evidence of sufficient probative weight of a nexus between the Veteran's spine disability and either his service or his service-connected left femur fracture residuals.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a spine disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of fracture of the left femur is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


